DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant claims that said four regions are mutually uniform or not uniformly sized.  However it is unclear which targets said four regions refers to (both the first and second targets have a separate set of four regions)


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 11-18 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Kandel (US 2012/0033215).
[claim 1] A metrology target for use in measuring misregistration between layers of a semiconductor device (fig. 2a, [0005]-[0008], alternatively fig. 2b, or fig. 5a [0056]-[0062] may be used) comprising: a first target structure (202a, 202b, 202c, 202d, fig. 2a, [0005]-[0008]) placed on a first layer of a semiconductor device, said first target structure comprising a first plurality of unitary elements respectively located in at least four regions of said first target structure (fig. 2a), said first plurality of elements being rotationally symmetric with respect to a first center of symmetry (110, fig. 2a); and at least a second target structure (204a, 204b, 204c, 204d, fig. 2a, [0005]-[0008]) placed on at least a second layer of said semiconductor device, said second target structure comprising a second plurality of elements respectively located in at least four regions of said second target structure (fig. 2a), said second plurality of elements being rotationally symmetric with respect to a second center of symmetry (110, fig. 2a), said second center of symmetry being designed to be axially aligned with said first center of symmetry (note that the first and second centers of symmetry coincide/are the same namely 110, thus they are axially aligned, fig. 2a) and corresponding ones of said second plurality of elements being located adjacent corresponding ones of said first plurality of elements in said at least four regions in a non-surrounding arrangement (fig. 2a), when said first and second layers are placed one on top of another [0005].  
[claim 2] The metrology target according to claim 1, wherein said first plurality of unitary elements comprises non-periodic elements (fig. 2a).  
[claim 3] The metrology target according to claim 1, wherein said second plurality of elements comprises unitary, non-periodic elements (fig. 2a).  
[claim 4] The metrology target according to claim 1, wherein said first and second pluralities of elements comprise bar-like elements, each having a length dimension greater than a width dimension (fig. 2a).  
[claim 5] The metrology target according to claim 4, wherein each element of said first and second pluralities of elements is invariant upon 180 degree rotation thereof [0006].  
[claim 6] The metrology target according to claim 4, wherein said length dimension and said width dimension of said first plurality of elements are similar to said length dimension and said width dimension of said second plurality of elements (fig. 2a).  
[claim 7] The metrology target according to claim 1, wherein said second plurality of elements comprises periodic elements  (if fig. 5a is used as the device with 504a-d, 506a-d, 512a-d as the first target structure and 510a-d, 502a-d, 508a-d as the second target, thus the second target among e.g. 510b, 502b, and 508b is periodic).  
[claim 8] The metrology target according to claim 1, and also comprising (if fig. 5a [0056]-[0062] is used as the device with 512a-d as the first target structure and 506a-d  as the second target): a third target structure (504a-d, fig. 5a)  placed on a third layer of said semiconductor device, said third target structure comprising a third plurality of elements (504a, 504b, 504c, 504d, fig. 5a)  respectively located in at least four regions of said third target structure, said third plurality of elements being rotationally symmetric with respect to a third center of symmetry (center of fig. 5a demarcated by an x), said third center of symmetry being designed to be aligned with said first and second centers of symmetry and corresponding ones of said third plurality of elements being located adjacent corresponding ones of said first and second pluralities of elements in said at least four regions in a non-surrounding arrangement, when said first, second and third layers are placed one on top of another (fig. 5a, [0056]-[0062]).  
 [claim 11] A method for measuring misregistration between layers of a semiconductor device  (fig. 2a, [0005]-[0008], alternatively fig. 2b, or fig. 5a [0056]-[0062] may be used)comprising: providing a first target structure (202a, 202b, 202c, 202d, fig. 2a, [0005]-[0008])  on a first layer of a semiconductor device, said first target structure comprising a first plurality of unitary elements  respectively located in at least four regions of said first target structure (fig. 2a), said first plurality of elements being rotationally symmetric with respect to a first center of symmetry (110, fig. 2a); providing at least a second target structure placed on at least a second layer of said semiconductor device, said second target structure (204a, 204b, 204c, 204d, fig. 2a, [0005]-[0008])  comprising a second plurality of elements respectively located in at least four regions of said second target structure (fig. 2a), said second plurality of elements being rotationally symmetric with respect to a second center of symmetry (110, fig. 2a); placing said first and second layers one upon another [0005]-[0008], such that said second center of symmetry is designed to be axially aligned with said first center of symmetry (note that the first and second centers of symmetry coincide/are the same namely 110, thus they are axially aligned, fig. 2a)  and corresponding ones of said second plurality of elements are located adjacent corresponding ones of said first plurality of elements in said at least four regions in a non- surrounding arrangement (fig. 2a); and performing metrology on said first and second target structures, in order to measure misregistration between said first and second layers [0005]-[0008].  
[claim 12] The method according to claim 11, wherein said first plurality of unitary elements comprises non-periodic elements (fig. 2a).  
[claim 13] The method according to claim 11, wherein said second plurality of elements comprises unitary, non-periodic elements (fig. 2a).  
[claim 14] The method according to claim 11, wherein said first and second pluralities of elements comprise bar-like elements, each having a length dimension greater than a width dimension (fig. 2a).  
[claim 15] The method according to claim 14, wherein each element of said first and second pluralities of elements is invariant upon 180 degree rotation thereof [0006].  
[claim 16] The method according to claim 14, wherein said length dimension and said width dimension of said first plurality of elements is similar to said length dimension and said width dimension of said second plurality of elements (fig. 2a).  
[claim 17] The method according to claim 11, wherein said second plurality of elements comprises periodic elements (if fig. 5a is used as the device with 504a-d, 506a-d, 512a-d as the first target structure and 510a-d, 502a-d, 508a-d as the second target, thus the second target among e.g. 510b, 502b, and 508b is periodic).  
[claim 18] The method according to claim 11, and also comprising (if fig. 5a [0056]-[0062] is used as the device with 512a-d as the first target structure and 506a-d  as the second target): providing a third target structure (504a-d, fig. 5a) on a third layer of said semiconductor device, said third target structure comprising a third plurality of elements (504a, 504b, 504c, 504d, fig. 5a) respectively located in at least four regions of said third target structure, said third plurality of elements being rotationally symmetric with respect to a third center of symmetry (center of fig. 5a demarcated by an x) and placing said third layer upon said first and second layers such that said third center of symmetry is designed to be aligned with said first and second centers of symmetry and corresponding ones of said third plurality of elements are located adjacent corresponding ones of said first and second pluralities of elements in said at least four regions in a non- surrounding arrangement (fig. 5, [0056]-[0062]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAR MOVVA/Primary Examiner, Art Unit 2898